Parker, J.
This is an action to rescind an executed trade contract, by which the plaintiff traded to the defendant Kidd certain rooming house furniture, and the business in which it was used, for certain land and $100 in cash. A trial upon the merits resulted in a decree in favor of the defendants, dismissing the case, from which the plaintiff has appealed. The trial court made no findings.
The grounds upon which appellant seeks a rescission of the contract are that he was induced to enter into the contract by false and fraudulent representations made by certain of the defendants, touching the condition, location and value of the land. The evidence warrants the conclusion that the value of the property exchanged, including the money, was about equal on each side, and there is serious conflict in the testimony of the witnesses as to the making of false representations by respondents inducing the trade. We agree with the learned trial court that appellant is not *240entitled to the relief prayed for. No useful purpose could be served by a detailed review of the evidence here.
The judgment is affirmed.
Dunbar, C. J., Mount, and Fullerton, JJ., concur.